Exhibit 10.4

PROMISSORY NOTE

 

 

FOR VALUE RECEIVED, Environmental Energy Services, Inc., a Delaware corporation
(hereinafter referred to as the “Maker”), promises to pay to the order of Blaze
Energy Corp. (“Holder”), or assigns, at 3350 Americana Terrace, Suite 200,
Boise, Idaho 83706, or at such other place as the Holder may from time to time
designate in writing to the Maker, in lawful money of the United States of
America, on demand of the Holder, all amounts loaned from the Maker to the
Holder from time to time, with interest on the outstanding balance from time to
time, at the prime rate as published in the Wall Street Journal, plus 2%, as of
the first day of each calendar quarter.

If from any circumstances whatsoever fulfillment of any provision of this Note
at the time performance of such provision shall be due shall involve
transcending the limit prescribed by any applicable usury statute or any other
applicable law, with regard to obligations of like character and amount, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, so that in no event shall any exaction be possible under this Note or
under any other instrument evidencing or securing the indebtedness evidenced
hereby, that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor and notice of nonpayment and all other notices are hereby waived by
Maker.  No failure to accelerate the debt evidenced hereby by reason of default
hereunder, acceptance of a past due installment, or indulgences granted from
time to time shall be construed (1) as a novation of this Note or as a
restatement of the indebtedness evidenced hereby or as a waiver of such right of
acceleration or of the right of the Holder thereafter to insist upon strict
compliance with the terms of this Note, or (2) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by applicable law;
and Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.  No extension of the time
for the payment of this Note or any installment due hereunder, made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of the Maker under this Note, either in whole or in part, unless the Holder
agrees otherwise in writing.  This Note may not be changed orally, but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

Maker hereby waives and renounces for itself, its heirs, successors and assigns,
all rights to the benefits of any statute of limitations, any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, redemption,
appraisement and exemption now provided, or which may hereafter by provided, by
the Constitution and laws of the United States of America and of the State of
Idaho, against the enforcement and collection of the obligations evidenced by
this Note except as described above.





1




In the event that this Note is collected by law or through an attorney at law,
or under advice therefrom, the Maker agrees to pay all costs of collection,
including reasonable attorneys' fees actually incurred.  This Note shall be
governed by the laws of the State of Idaho.

Given under the hand and seal of the undersigned, the date and year indicated
above.

DATED this 9th day of January, 2008.




Environmental Energy Services, Inc.,

a Delaware corporation







______________________________

By:  Michael Thompson, President





2


